                     Case 1:20-cv-05814-JPO Document 19 Filed 09/17/20 Page 1 of 1


                         BRADY McGUIRE & STEINBERG, P . C .
                                                  ATTORNEYS-AT-LAW
                                                 303 SOUTH BROADWAY
MATTHEW G. McGUIRE                                                                           ROBERT D. BRADY
                                                        SUITE 234
PARTNER                                                                                      RETIRED
                                             TARRYTOWN, NEW YORK 10591
JAMES M. STEINBERG                                                                           PATRICK McHUGH
PARTNER
                                                TELEPHONE (914) 478-4293                     OF COUNSEL
   _____________                                FACSIMILE (914) 478-4142
                                                                                             PETER T. SHERIDAN
BEVERLY G. ROSELL                        WWW.BRADYMCGUIRESTEINBERG.COM                       OF COUNSEL
                                                                                               _____________________
LEGAL ASSISTANT
                                       Direct EMAIL james@bradymcguiresteinberg.com          CONNECTICUT OFFICE
                                                                                             595 SUMMER STREET
                                                                                             2nd FLOOR
                                                  September 15, 2020                         STAMFORD, CT 06901
                                                                                             TELEPHONE (203) 403-2217

      Via ECF Filing Only

      The Honorable J. Paul Oetken
      United States District Court
      40 Foley Square
      New York, New York 10007

                   Re:    Thomas A. Callahan et al. v. Ainsworth Cummings
                          Civil Case No. 20-CIV-5814 (JPO) (SN)

      Dear Judge Oetken:

              Our office represents Plaintiffs Thomas A. Callahan, James T. Callahan, Michael Salgo
      and William Tyson, in their capacity as the Board of Trustees of the Annuity Fund of the
      International Union of Operating Engineers Local 15, 15A, 15C & 15D, AFL-CIO in connection
      with the above-captioned matter. Earlier today, and prior to the entry of the default judgment
      (Docket No. 17), the undersigned was advised by the Fund Administrator for Plaintiff Local 15
      Annuity Fund that the defendant had been in contact with Plaintiffs and the parties were close to
      amicably resolving the case. Subsequent to the entry of the default judgment, the undersigned
      spoke with the Fund Administrator again and learned that the parties had reached an amicable
      resolution. Due to such resolution, Plaintiffs respectfully request that the default judgment
      entered today be vacated in accordance with Rule 60(b)(6) of the Federal Rules of Civil
      Procedure. Upon the default judgment being vacated, Plaintiffs shall promptly file a notice of
      voluntary dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

                   Thank you for your attention to this matter.
Granted. The default judgment at Docket Number 17 is
hereby vacated and the case is reinstated.                        Respectfully submitted,
 So ordered: September 17, 2020
                                                                  /s/ James M. Steinberg

                                                                  James M. Steinberg, Esq.
      Cc:          Ms. Catherine Chase
